Citation Nr: 0507038	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  94-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. J., M.D.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

J. J., M.D. (Dr. J.), appeared at a hearing held at the RO on 
September 1, 1994.  A transcript of that hearing has been 
associated with the record on appeal.

The Board notes that during the pendency of this claim, the 
veteran perfected appeals of the issues of entitlement to a 
compensable evaluation for right inguinal hernia and 
entitlement to a compensable evaluation for chronic allergic 
sinusitis but that the veteran withdrew his appeals of those 
issues in September 1994.  The veteran also perfected an 
appeal of the issue of entitlement to service connection for 
post-traumatic stress disorder, but he withdrew his appeal of 
that issue in February 1997.

This case was before the Board previously in October 2003 
when it was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for additional 
development.


REMAND

This case is not ready for appellate review.  The AMC failed 
to fully comply with the instructions contained in the 
October 2003 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Although the AMC did issue a letter 
regarding the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) on February 5, 2004, that letter was 
incomplete in that it did not notify the veteran specifically 
of the information and evidence not of record that is 
necessary to substantiate the claim of entitlement to an 
increased evaluation for schizophrenia.

Further, although the AMC requested current records of VA 
treatment of the veteran, those records show that the veteran 
also receives treatment from a private psychiatrist.  The AMC 
did not attempt to obtain records from that psychiatrist.  
Those private medical records should be obtained.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The veteran was last afforded a VA examination to evaluate 
the severity of his service-connected schizophrenia in June 
2001, almost four years ago.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran 
should be given a new VA examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the veteran's claim of 
entitlement to an increased evaluation 
for schizophrenia.  This includes 
notifying the veteran specifically (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Obtain the complete name and address 
of a Dr. C. (identified as the veteran's 
private psychiatrist in a May 10, 2004 VA 
outpatient treatment record).  After 
securing the necessary release, the RO 
should obtain Dr. C.'s records of 
treatment of the veteran.

3.  Schedule the veteran for a VA mental 
disorders examination to determine the 
severity of the veteran's service-
connected schizophrenia.  The claims 
folder, including the reports of VA 
examinations of the veteran in October 
1994, August 1995, April 1997, July 1999, 
and June 2001, should be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

As background, the Board notes that when 
it is not possible to separate the 
effects of a service-connected condition 
from those of a non-service-connected 
condition, all such signs and symptoms 
must be attributed to the service-
connected condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see 
also 38 C.F.R. § 3.102 (2004).

4.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


